DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 
Status of the Claims
Claims 5, 10, 14, and 17 – 18 have been cancelled. Claims 1, 4, 9, 13, 16, and 19 have been amended. Claims 2 – 3, 6 – 8, 11 – 12, 15, and 20 are as previously presented. Therefore, claims 1 – 4, 6 – 9, 11 – 13, 15 – 16, and 19 – 20 are currently pending and have been considered below.

Response to Amendment
	Applicant’s amendment overcomes the previously set-forth objection to claim 19. Applicant’s amendment overcomes a number of the previously set-forth 112(b) rejections. However, some of the 112(b) rejections remain and are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1 – 4, 6 – 9, 11 – 13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites, “applying a variable frequency microwave energy to the substrate to heat (1) a polymer layer that is uncured and (2) the substrate to a first temperature of 200 degrees Celsius or less”. The disclosure as filed does not provide written support heating to a first temperature of 200 degrees Celsius or less. This limitation indicates that the claimed invention includes applying a variable frequency microwave energy to the substrate to heat (1) a polymer layer that is uncured and (2) the substrate to any first temperature that is 200 degrees Celsius or less, which includes, for example, 30 degrees Celsius. The disclosure as filed does not provide written support for heating to this first temperature.

Claim 1 recites, “the first temperature and first time effective to lower the coefficient of thermal expansion (CTE) of a later cured said polymer layer.” The disclosure as filed does not provide support for this limitation. Regarding a lowering of the CTE, the specification recites, “Without wishing to be bound by theory, the inventors believe that maintaining the polymer layer at the first temperature for the first period of time allows some molecular alignment, or hardening, of the polymer layer to occur. When the polymer layer is heated to a higher temperature, such as the second temperature discussed below, many of the molecules are fixed in an aligned position, resulting in a lower CTE as a result of less free space between molecules” [0018]. This indicates that a lowering of the CTE occurs after the ‘first temperature’ and the ‘second temperature’ are achieved, but not as a result of heating to the first temperature as claimed. The 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 – 4, 6 – 9, 11 – 13, 15 – 16, and 19 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 16 and 19 recite, wherein steps (a) and (b) “are configured to lower the CTE of the cured polymer layer to substantially match a CTE of an adjacent layer of material.” Regarding the limitation, “an adjacent layer of material,” the determination of whether the CTE of the cured polymer layer substantially matches a CTE of an adjacent layer of material will depend on the material properties of the adjacent layer of material. Therefore, the claims are rendered indefinite by reference to an object that is variable, specifically, the “adjacent layer of material.” See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008) (precedential) and Ex parte Brummer, 12 USPQ2d 1653 (Bd. Pat. App. & Inter. 1989). In Miyazaki, the Board held that claims to a large printer were not sufficiently definite because: The language of claim 1 attempts to claim the height of the paper feeding unit in relation to a user of a specific height who is performing operations on the printer.... Claim 1 fails to specify, however, a positional relationship of the user and the printer to each other. Miyazaki, 89 USPQ2d at 1212. In Brummer, the Board held that a limitation in a claim to a bicycle that recited "said front and rear wheels so spaced as to give a wheelbase that is between 58 percent and 75 percent of the height of the rider that the bicycle was designed for" was indefinite because the relationship of parts was not based on any known standard for sizing a bicycle to a rider, but on a rider of unspecified build. Brummer, 12 USPQ2d at 1655.” MPEP 2173.05(b)-II.
substantially" in claims 1, 16, and 19 is a relative term which renders the claim indefinite.  The term "substantially match" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification recites, “tune the coefficient of thermal expansion (CTE) of a polymer, such as polyimide, over a wide range to match or substantially match the CTE of adjacent materials” [0015]. Since the CTE of a material is a numerical value, it is unclear what difference value between two CTEs of adjacent materials reads on ‘substantially matching.’ For example, if the CTE of a first material is within 20% of the CTE of a second material, would this be considered as substantially matching? Or would the CTE of the first material need to be within 10%, or 5%, or 1% to be considered as substantially matching? Given this lack of clarity, the claims are indefinite.

Claim 7 recites, “wherein the variable frequency microwave energy is provided at a sweep rate effective to prevent the formation of standing waves.” This claim is not sufficiently definite, since it does not particularly point out and distinctly claim the sweep rate(s) that is/are required to prevent the formation of standing waves. It is unclear what numerical values read on a sweep rate that is effective to prevent the formation of standing waves. The only description in the specification with regard to standing waves is, “The use of variable frequency and a fast sweeping prevents standing wave formation and charge accumulation and the need for a rotating thermal load” [0019]. It is unclear what sweep rate constitutes “fast sweeping.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1 – 3, 6 – 8, and 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard (US 2014/0284821) in view of Ahmad (US 2014/0319129) and Fathi et al. (US 5,879,756).
Regarding claim 1, Hubbard discloses a method of obtaining a cured polymer layer on a substrate comprising: 
(a) applying heat to the substrate to heat (1) a polymer layer that is uncured and (2) the substrate to a first temperature of 200 degrees Celsius or less for a first period of a time ([0032] describes soft-baking a film of PI 2611 (polymer layer) on a silicon wafer (substrate) at “130°C for 2 minutes to remove residual solvent before the cure”, the first temperature and first time effective to lower the coefficient of thermal expansion (CTE) of a later cured said polymer layer (please see the 112(a) rejection with regard to this limitation, and the corresponding interpretation of this limitation); and 
(b) applying variable frequency microwave energy to increase a temperature of the polymer layer and the substrate to a second temperature for a second period of time of 5 to 60 minutes to cure the polymer layer (“Films of PI 2611 were VFM cured at 175 and 200.degree. C. for times ranging from 5 to 120 minutes” [0032]; Fig. 2, below, shows the period of time for which the polymer layer is cured, which includes data points corresponding to a period of time of 5 to 60 minutes), wherein (a) and (b) are configured to lower the CTE of the cured polymer layer to substantially match a CTE of an adjacent layer of material (Hubbard discloses that the resulting “low CTE closely matches that of silicon (3 ppm/.degree. C.) which allows polymer films coated on silicon wafers to have practically no induced stress after cooling” [0037], and that the “current mismatch of CTE between polymer dielectric films (.about.60 ppm/.degree. C.) and silicon wafers typically creates 300-800 .mu.m of warpage in 300 mm diameter wafers” [0037], indicating that applying VFM energy to the polymer layer as performed by Hubbard resulted in lowering the CTE, such that the CTE of the cured polymer layer substantially matched the CTE of the silicon wafer on which the polymer layer was coated).

    PNG
    media_image1.png
    406
    452
    media_image1.png
    Greyscale

Fig. 2 of Hubbard, annotated

While Hubbard discloses applying heat as described above for step (a), Hubbard does not expressly disclose wherein the heat applied in step (a) is applied with variable frequency microwave energy.
Ahmad is related to a method and apparatus for curing a polymer layer using variable frequency microwave (VFM) energy ([0012], [0027], [0030], [0043], [0050]). As described above, Hubbard discloses that the polymer layer is “soft-baked at 130.degree. C” [0032] “to remove residual solvent before the cure” [0032], which corresponds to the application of heat at a first temperature in step (a) of the claimed invention. It is noted that Applicant’s specification recites, “The polymer layer is maintained at the first temperature for a first period of time sufficient to remove any residual solvents” [0018]. Ahmad discloses that a polymer film infiltrated with a solvent can be treated with microwave energy, resulting in removal of the solvent ([0032]; “During the microwave heating process the solvent or reagent will be depleted" [0032]; Ahmad further discloses that VFM energy or fixed frequency microwave energy can be utilized depending on the size and/or other properties of the substrate being processed, but VFM energy is preferable [0030]).


Hubbard does not disclose heating the polymer layer for a first period of a time of 10 minutes to 60 minutes. Rather, Hubbard discloses that in a particular example, the polymer layer is heated for a first period of time of 2 minutes.
However, it is well known that time and temperature are the driving factors for removing solvent. While Hubbard discloses heating the polymer layer to the first temperature for a first period of time of 2 minutes as described above, it would be obvious to one of ordinary skill in the art to modify the period of time and/or the temperature disclosed by Hubbard as necessary to ensure any solvent is removed, which both Hubbard and the Applicant disclose is the purpose of applying heat at the first temperature for the first period of time, as described above.

While Hubbard discloses applying VFM energy to increase a temperature of the polymer layer and the substrate in step (b) as described above, Hubbard does not expressly disclose “adjusting” the VFM energy as claimed.
Fathi is related to a method of curing polymer layers on semiconductor substrates using variable frequency microwave energy [Title]. Fathi discloses adjusting the VFM energy during a curing process ([Abstract]; specifically: “The microwave power may be adjusted during frequency sweeping to control the temperature of the polymer layer and the semiconductor substrate”; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “adjusting” the VFM energy. Fathi discloses that the microwave power may be adjusted to control the temperature. It is noted that in Hubbard, the temperature is also controlled during the soft-baking step and the subsequent curing step.
Regarding claim 2, Hubbard discloses wherein the polymer layer is polyimide (PI 2611, described above, is a polyimide; see also the Abstract).  

Regarding claim 3, Hubbard/Ahmad does not expressly disclose wherein the first temperature is 170 to 200 degrees Celsius.
However, as described above, both Hubbard and the Applicant disclose that the first temperature is applied for the purpose of removing solvent. Additionally, as described above, Ahmad discloses that a polymer film infiltrated with a solvent can be treated with microwave energy, resulting in removal of the solvent [0032]. Ahmad further discloses a table that lists the boiling point of several polar solvents (Table II, after paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first temperature is 170 to 200 degrees Celsius, because one of ordinary skill in the art would be able to use the table of Ahmad to determine an appropriate temperature sufficient to remove the solvent, wherein said temperature depends upon the boiling point of the solvent.

Regarding claim 6, Hubbard does not expressly disclose wherein the variable frequency microwave energy is provided at microwave frequencies ranging from 5.85 GHz to 6.65 GHz.
However, Hubbard discloses wherein the variable frequency microwave energy is provided at microwave frequencies ranging from 5.65-7.0 GHz [0031].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the variable frequency microwave energy is provided at microwave frequencies ranging from 5.85 GHz to 6.65 GHz. Hubbard discloses, “It will be understood that VFM processing is an inherently flexible method, in which the skilled artisan may select a particular frequency range, sweep rate, etc., based on such variables as the size and shape of the cavity and workpiece, type of substrate, etc.” [0048]. Furthermore, the courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). MPEP § 2144.05-I.
Regarding claim 7, Hubbard does not expressly disclose  Page 3 of 12wherein the variable frequency microwave energy is provided at a sweep rate effective to prevent the formation of standing waves. However, Hubbard discloses a “sweep rate of 0.1 seconds” [0031], and that “the skilled artisan may select a particular frequency range, sweep rate, etc., based on such variables as the size and shape of the cavity and workpiece, type of substrate, etc.” [0048].
Fathi, like Hubbard, discloses a sweep rate of 0.1 seconds [Col. 9, lines 10-11]. Additionally, Fathi teaches that “the sweep rate is selected so as to avoid damage to the semiconductor substrate and/or any components thereon” [Abstract]. Additionally, Fathi states, “The present invention is advantageous because sweeping a semiconductor substrate with a range of microwave frequencies facilitates curing with uniformity in three dimensions,” and “sweeping sustains uniform energy distribution without causing hot spots within the microwave furnace cavity” [Col. 2, line 66 – Col. 3, line 13]). It is well known that standing waves create hot spots and cold spots. Therefore, Fathi’s teaching of a sweep rate of “about one-tenth of a second (0.1 seconds)” in order to avoid hot spots is a sweep rate effective to prevent the formation of standing waves.
Therefore, It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the variable frequency microwave energy is provided at a sweep rate effective to prevent the formation of standing waves, in order to avoid hot and cold spots as well as “to avoid damage to the semiconductor substrate and/or any components thereon” [Col. 2, line 66 – Col. 3, line 13]).

Regarding claim 8, Hubbard does not expressly disclose wherein the second temperature is 300 to 400 degrees Celsius. Rather, Hubbard discloses wherein the second temperature, is 175°C or 200°C, to cure the polymer layer as described in the rejection of claim 1.
Fathi does not expressly disclose wherein the second temperature is 300 to 400 degrees Celsius. However, Fathi discloses curing with VFM energy at a temperature of approximately 400°C as shown in Fig. 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second temperature is 300 to 400 degrees Celsius as 

Regarding claim 15, Hubbard does not expressly disclose wherein (a)-(b) are performed within a microwave processing chamber under vacuum.
Fathi discloses removing effluent during frequency sweeping and adjusting of the microwave power by creating a vacuum within the cavity [Col. 4, lines 17-38].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein (a)-(b) are performed within a microwave processing chamber under vacuum. Fathi discloses, “Typically volatile effluent, including gases, vapors, and the like, are produced during the curing of polymers and it is desirable to remove these because they can condense on the surface of the polymer layer and cause various irregularities therein which can affect the physical properties of the polymer layer” [Col. 4, lines 20-25].

Regarding claim 16, Hubbard discloses a method of obtaining a cured polymer layer on a substrate comprising: 
(a) applying heat to the substrate to heat the polymer layer and the substrate to a first temperature for a first period of time ([0032] describes soft-baking a film of PI 2611 (polymer layer) on a silicon wafer (substrate) at “130°C for 2 minutes to remove residual solvent before the cure”); and 
(b) applying variable frequency microwave energy to increase a temperature of the polymer layer and the substrate to a second temperature for a second period of time of 5 to 60 minutes to cure the polymer layer (“Films of PI 2611 were VFM cured at 175 and 200.degree. C. for times ranging from 5 to 120 minutes” [0032]; Fig. 2, above, shows the period of time for which the polymer layer is cured, which includes data points corresponding to a period of time of 5 to 60 minutes), wherein (a)-(b) are configured to lower the CTE of the cured polymer layer to substantially match a CTE of an adjacent layer of material (Hubbard discloses that the resulting “low CTE closely matches that of silicon (3 ppm/.degree. C.) which allows polymer films coated on silicon wafers to have practically no induced stress after cooling” [0037], and that the “current mismatch of CTE between polymer dielectric films (.about.60 ppm/.degree. C.) and silicon wafers typically creates 300-800 .mu.m of warpage in 300 mm diameter wafers” [0037], indicating that applying VFM energy to the polymer layer as performed by Hubbard resulted in lowering the CTE, such that the CTE of the cured polymer layer substantially matched the CTE of the silicon wafer on which the polymer layer was coated).

While Hubbard discloses applying heat as described above for step (a), Hubbard does not expressly disclose wherein the heat applied in step (a) is applied with variable frequency microwave energy.
Ahmad is related to a method and apparatus for curing a polymer layer using variable frequency microwave (VFM) energy ([0012], [0027], [0030], [0043], [0050]). As described above, Hubbard discloses that the polymer layer is “soft-baked at 130.degree. C” [0032] “to remove residual solvent before the cure” [0032], which corresponds to the application of heat at a first temperature in step (a) of the claimed invention. It is noted that Applicant’s specification recites, “The polymer layer is maintained at the first temperature for a first period of time sufficient to remove any residual solvents” [0018]. Ahmad discloses 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubbard to include Ahmad’s teaching that variable frequency microwave energy can be utilized to remove solvent. This is merely the simple substitution of one known element (VFM energy, as disclosed by Ahmad) for another (another type of heating to “soft-bake,” as disclosed by Hubbard) to obtain predictable result of heating the polymer layer such that solvent is removed.

Hubbard/Ahmad does not expressly disclose wherein the first temperature is 170 to 200 degrees Celsius.
However, as described above, both Hubbard and the Applicant disclose that the first temperature is applied for the purpose of removing solvent. Additionally, as described above, Ahmad discloses that a polymer film infiltrated with a solvent can be treated with microwave energy, resulting in removal of the solvent [0032]. Ahmad further discloses a table that lists the boiling point of several polar solvents (Table II, after paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first temperature is 170 to 200 degrees Celsius, because one of ordinary skill in the art would be able to use the table of Ahmad to determine an appropriate temperature sufficient to remove the solvent, wherein said temperature depends upon the boiling point of the solvent.

Hubbard does not disclose heating the polymer layer for a first period of a time of 10 minutes to 60 minutes. Rather, Hubbard discloses that in a particular example, the polymer layer is heated for a first period of time of 2 minutes.


While Hubbard discloses applying VFM energy to increase a temperature of the polymer layer and the substrate in step (b) as described above, Hubbard does not expressly disclose “adjusting” the VFM energy as claimed.
Fathi is related to a method of curing polymer layers on semiconductor substrates using variable frequency microwave energy [Title]. Fathi discloses adjusting the VFM energy during a curing process ([Abstract]; specifically: “The microwave power may be adjusted during frequency sweeping to control the temperature of the polymer layer and the semiconductor substrate”; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “adjusting” the VFM energy. Fathi discloses that the microwave power may be adjusted to control the temperature. It is noted that in Hubbard, the temperature is also controlled during the soft-baking step and the subsequent curing step.

Hubbard does not expressly disclose wherein the second temperature is 300 to 400 degrees Celsius. Rather, Hubbard discloses wherein the second temperature, is 175°C or 200°C, to cure the polymer layer as described above.
Fathi does not expressly disclose wherein the second temperature is 300 to 400 degrees Celsius. However, Fathi discloses curing with VFM energy at a temperature of approximately 400°C as shown in Fig. 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second temperature is 300 to 400 degrees Celsius as claimed instead of a temperature of approximately 400°C as shown by Fathi. The courts have held that a 

Hubbard does not expressly disclose wherein (a)-(b) are performed within a microwave processing chamber under vacuum.
Fathi discloses removing effluent during frequency sweeping and adjusting of the microwave power by creating a vacuum within the cavity [Col. 4, lines 17-38].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein (a)-(b) are performed within a microwave processing chamber under vacuum. Fathi discloses, “Typically volatile effluent, including gases, vapors, and the like, are produced during the curing of polymers and it is desirable to remove these because they can condense on the surface of the polymer layer and cause various irregularities therein which can affect the physical properties of the polymer layer” [Col. 4, lines 20-25].

Claims 4, 9, 11 – 13, and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hubbard / Ahmad / Fathi in view of Coburn et al. (Structure Development in Polyimide Films, 1993,  Mat. Res. Soc. Symp. Proc., Vol. 308, pp. 475-487).
Regarding claim 4, Hubbard discloses heating the polymer layer and the substrate to a first temperature as described in the rejection of claim 1, which necessarily indicates there exists some heating rate at which the temperature is raised to the first temperature. However, Hubbard does not expressly disclose wherein the polymer layer and the substrate are heated from 25 degrees Celsius to the first temperature at a first rate of 0.01 degrees Celsius to 4 degrees Celsius per second.  
Coburn is related to a method of curing polyimide films. While Coburn discloses heating using a Blue M oven rather than a microwave oven, Hubbard, Ahmad, and Fathi all disclose using microwave heating as described above. Coburn discloses the following steps: drying at 135°C for 30 minutes, then cured by ramping at 2°C/min to 150°C for 30 minutes, ramping at 2°C/min to 300°C for 30 minutes, and ramping at 2°C/min to final cure temp for 1 hour (p. 476, last paragraph). A heating rate of 2°C/min is equal to                         
                            0.0
                            
                                
                                    3
                                
                                -
                            
                        
                    °C/s, which reads on the claimed limitation of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn further teaches, “processing conditions such as cure temperature and heating rate also impact the orientation, crystallinity and in turn, properties” (p. 478, third full paragraph), and discusses the effect of heating rate on film properties on pages 483-484. Coburn further teaches that CTE is related to molecular orientation (Abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the polymer layer and the substrate are heated from 25 degrees Celsius to the first temperature at a first rate of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn discloses that the heating rate impacts the properties of the polymer film, including molecular orientation, which in turn affects the CTE. Therefore one of ordinary skill in the art would look to Coburn and choose an appropriate heating rate that would result in a final product having desired properties, such as a desired CTE.

Regarding claim 9, Hubbard does not expressly disclose wherein the polymer layer and the substrate are heated from the first temperature to the second temperature at a second rate of 0.01 degrees Celsius per second to 4 degrees Celsius per second.  
However, Coburn discloses ramping at 2°C/min to different temperatures, including to 300°C as described in the rejection of claim 4. A heating rate of 2°C/min is equal to                         
                            0.0
                            
                                
                                    3
                                
                                -
                            
                        
                    °C/s, which reads on the claimed limitation of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn further teaches, “processing conditions such as cure temperature and heating rate also impact the orientation, crystallinity and in turn, properties” (p. 478, third full paragraph), and discusses the effect of heating rate on film properties on pages 483-484. Coburn further teaches that CTE is related to molecular orientation (Abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the polymer layer and the substrate are heated from the first temperature to the second temperature at a second rate of 0.01 degrees Celsius per second to 4 degrees Celsius per second. Coburn discloses that the heating rate impacts the properties of the polymer film, including molecular orientation, which in turn affects the CTE. Therefore one of ordinary skill in the art would look to Coburn and choose an appropriate heating rate that would result in a final product having desired properties, such as a desired CTE.

Regarding claim 11, Hubbard does not expressly disclose adjusting the variable frequency microwave energy to decrease the temperature of the polymer layer and the substrate to a third temperature less than the second temperature.
Coburn discloses Coburn discloses the following steps: drying at 135°C for 30 minutes, then cured by ramping at 2°C/min to 150°C for 30 minutes, ramping at 2°C/min to 300°C for 30 minutes, and ramping at 2°C/min to final cure temp for 1 hour (p. 476, last paragraph). Table 1 (p. 479) shows the final cure temperature ranging from 250°C to 400°C or 450°C depending on the polyimide. When the final cure temperature is 250°C, this indicates that the temperature has been decreased to 250°C from 300°C. While Coburn does not disclose utilizing VFM energy, Hubbard, Ahmad, and Fathi all disclose utilizing VFM energy as described in the rejection of claim 1.


Regarding claim 12, Hubbard does not disclose wherein the third temperature is 250 to 350 degrees Celsius.
Coburn discloses wherein the third temperature is 250 to 350 degrees Celsius (as described in the rejection of claim 11, Table 1 of Coburn show final cure temperatures, including a final cure temperature of 250°C).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the third temperature is 250 to 350 degrees Celsius. Coburn discloses, for a particular polyimide, and with regard to final cure temperature, “increasing the cure temperature in the region of the glass transition leads to a higher stress” (p. 482, second paragraph). Therefore, one of ordinary skill in the art would use this teaching from Coburn to choose a final cure temperature that would result in minimal stress as desired.

Regarding claim 13, Hubbard does not disclose wherein the temperature of the polymer layer and the substrate is decreased from the second temperature to the third temperature at a third rate of 0.01 degrees Celsius per second to 4 degrees Celsius per second.  
However, Coburn discloses ramping at 2°C/min to the final cure temperature, wherein the final cure temperature is lower than the previous cure temperature as described in the rejection of claim 11. A heating rate of 2°C/min is equal to                         
                            0.0
                            
                                
                                    3
                                
                                -
                            
                        
                    °C/s, which reads on the claimed limitation of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn further teaches, “processing conditions such as cure temperature and heating rate also impact the orientation, crystallinity and in turn, properties” (p. 478, third 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the temperature of the polymer layer and the substrate is decreased from the second temperature to the third temperature at a third rate of 0.01 degrees Celsius per second to 4 degrees Celsius per second. Coburn discloses that the heating rate impacts the properties of the polymer film, including molecular orientation, which in turn affects the CTE. Therefore one of ordinary skill in the art would look to Coburn and choose an appropriate heating rate that would result in a final product having desired properties, such as a desired CTE.

Regarding claim 19, Hubbard discloses a method of obtaining a cured polyimide layer (PI 2611, described below, is a polyimide; see also the Abstract) on a substrate, comprising: 
(a) applying heat to the substrate to heat (i) a polyimide layer that is uncured and (ii) the substrate to a first temperature, and wherein the polyimide layer is maintained at the first temperature for a first period of time ([0032] describes soft-baking a film of PI 2611 (polyimide layer) on a silicon wafer (substrate) at “130°C for 2 minutes to remove residual solvent before the cure”); and 
(b) applying variable frequency microwave energy to increase a temperature of the polyimide layer and the substrate to a second temperature to cure the polyimide layer, and wherein the polyimide layer is maintained at the second temperature for a second period of time of 5 to 60 minutes (“Films of PI 2611 were VFM cured at 175 and 200.degree. C. for times ranging from 5 to 120 minutes” [0032]; Fig. 2, above, shows the period of time for which the polymer layer is cured, which includes data points corresponding to a period of time of 5 to 60 minutes), wherein (a)-(b) are configured to lower the CTE of the cured polyimide layer to substantially match a CTE of an adjacent layer of material (Hubbard discloses that the resulting “low CTE closely matches that of silicon (3 ppm/.degree. C.) which allows polymer films coated on silicon wafers to have practically no induced stress after cooling” [0037], and that the “current mismatch of CTE between polymer dielectric films (.about.60 ppm/.degree. C.) and silicon wafers typically creates 300-800 .mu.m of warpage in 300 mm diameter wafers” [0037], indicating that applying VFM energy to the polymer layer as performed by Hubbard resulted in lowering the CTE, such 

While Hubbard discloses applying heat as described above for step (a), Hubbard does not expressly disclose wherein the heat applied in step (a) is applied with variable frequency microwave energy.
Ahmad is related to a method and apparatus for curing a polymer layer using variable frequency microwave (VFM) energy ([0012], [0027], [0030], [0043], [0050]). As described above, Hubbard discloses that the polymer layer is “soft-baked at 130.degree. C” [0032] “to remove residual solvent before the cure” [0032], which corresponds to the application of heat at a first temperature in step (a) of the claimed invention. It is noted that Applicant’s specification recites, “The polymer layer is maintained at the first temperature for a first period of time sufficient to remove any residual solvents” [0018]. Ahmad discloses that a polymer film infiltrated with a solvent can be treated with microwave energy, resulting in removal of the solvent ([0032]; “During the microwave heating process the solvent or reagent will be depleted" [0032]; Ahmad further discloses that VFM energy or fixed frequency microwave energy can be utilized depending on the size and/or other properties of the substrate being processed, but VFM energy is preferable [0030]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hubbard to include Ahmad’s teaching that variable frequency microwave energy can be utilized to remove solvent. This is merely the simple substitution of one known element (VFM energy, as disclosed by Ahmad) for another (another type of heating to “soft-bake,” as disclosed by Hubbard) to obtain predictable result of heating the polymer layer such that solvent is removed.

Hubbard does not expressly disclose wherein the variable frequency microwave energy is provided at microwave frequencies ranging from 5.85 GHz to 6.65 GHz.
However, Hubbard discloses wherein the variable frequency microwave energy is provided at microwave frequencies ranging from 5.65-7.0 GHz [0031].


Hubbard does not expressly disclose applying VFM energy at a sweep rate of 0.25 microseconds per frequency. However, Hubbard discloses a “sweep rate of 0.1 seconds” [0031], and that “the skilled artisan may select a particular frequency range, sweep rate, etc., based on such variables as the size and shape of the cavity and workpiece, type of substrate, etc.” [0048].
Fathi, like Hubbard, discloses a sweep rate of 0.1 seconds [Col. 9, lines 10-11]. Additionally, Fathi teaches that “the sweep rate is selected so as to avoid damage to the semiconductor substrate and/or any components thereon” [Abstract]. Additionally, Fathi states, “The present invention is advantageous because sweeping a semiconductor substrate with a range of microwave frequencies facilitates curing with uniformity in three dimensions,” and “sweeping sustains uniform energy distribution without causing hot spots within the microwave furnace cavity” [Col. 2, line 66 – Col. 3, line 13]). It is well known that standing waves create hot spots and cold spots. Therefore, Fathi’s teaching of a sweep rate of “about one-tenth of a second (0.1 seconds)” in order to avoid hot spots is a sweep rate effective to prevent the formation of standing waves.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include applying VFM energy at a sweep rate of 0.25 microseconds per frequency, in order to avoid hot and cold spots as well as “to avoid damage to the semiconductor substrate and/or any components thereon” [Col. 2, line 66 – Col. 3, line 13]). Regarding the claimed 0.25 microseconds per frequency, it would be obvious to one of ordinary skill in the art to choose any sweep rate that is effective to avoid hot spots and damage, depending on the “size and shape of the cavity and 

Hubbard/Ahmad does not expressly disclose wherein the first temperature is 170 to 200 degrees Celsius.
However, as described above, both Hubbard and the Applicant disclose that the first temperature is applied for the purpose of removing solvent. Additionally, as described above, Ahmad discloses that a polymer film infiltrated with a solvent can be treated with microwave energy, resulting in removal of the solvent [0032]. Ahmad further discloses a table that lists the boiling point of several polar solvents (Table II, after paragraph [0043]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first temperature is 170 to 200 degrees Celsius, because one of ordinary skill in the art would be able to use the table of Ahmad to determine an appropriate temperature sufficient to remove the solvent, wherein said temperature depends upon the boiling point of the solvent.

Hubbard does not disclose heating the polymer layer for a first period of a time of 10 minutes to 60 minutes. Rather, Hubbard discloses that in a particular example, the polymer layer is heated for a first period of time of 2 minutes.
However, it is well known that time and temperature are the driving factors for removing solvent. While Hubbard discloses heating the polymer layer to the first temperature for a first period of time of 2 minutes as described above, it would be obvious to one of ordinary skill in the art to modify the period of time and/or the temperature disclosed by Hubbard as necessary to ensure any solvent is removed, which both Hubbard and the Applicant disclose is the purpose of applying heat at the first temperature for the first period of time, as described above.


Fathi is related to a method of curing polymer layers on semiconductor substrates using variable frequency microwave energy [Title]. Fathi discloses adjusting the VFM energy during a curing process ([Abstract]; specifically: “The microwave power may be adjusted during frequency sweeping to control the temperature of the polymer layer and the semiconductor substrate”; see also Fig. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include “adjusting” the VFM energy. Fathi discloses that the microwave power may be adjusted to control the temperature. It is noted that in Hubbard, the temperature is also controlled during the soft-baking step and the subsequent curing step.

Hubbard does not expressly disclose wherein the second temperature is 300 to 400 degrees Celsius. Rather, Hubbard discloses wherein the second temperature, is 175°C or 200°C, to cure the polymer layer as described above.
Fathi does not expressly disclose wherein the second temperature is 300 to 400 degrees Celsius. However, Fathi discloses curing with VFM energy at a temperature of approximately 400°C as shown in Fig. 4.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second temperature is 300 to 400 degrees Celsius as claimed instead of a temperature of approximately 400°C as shown by Fathi. The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). MPEP § 2144.05-I. Regarding the different curing temperatures as disclosed by Hubbard (175°C or 200°C) and Fathi (approximately 400°C), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the second temperature is 300 to 400 degrees Celsius as claimed instead of a temperature of 175°C or 200°C as disclosed by Hubbard. Hubbard discloses that a curing temperature of 175°C or 200°C is 

Hubbard does not expressly disclose wherein (a)-(b) are performed within a microwave processing chamber under vacuum.
Fathi discloses removing effluent during frequency sweeping and adjusting of the microwave power by creating a vacuum within the cavity [Col. 4, lines 17-38].
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein (a)-(b) are performed within a microwave processing chamber under vacuum. Fathi discloses, “Typically volatile effluent, including gases, vapors, and the like, are produced during the curing of polymers and it is desirable to remove these because they can condense on the surface of the polymer layer and cause various irregularities therein which can affect the physical properties of the polymer layer” [Col. 4, lines 20-25].

Hubbard does not expressly disclose wherein the polyimide layer and the substrate are heated from about 25 degrees Celsius to the first temperature at a first rate of 0.01 degrees Celsius to 4 degrees Celsius per second, and wherein the polyimide layer and the substrate are heated from the first temperature to the second temperature at a second rate of 0.01 degrees Celsius to 4 degrees Celsius per second.
Coburn is related to a method of curing polyimide films. While Coburn discloses heating using a Blue M oven rather than a microwave oven, Hubbard, Ahmad, and Fathi all disclose using microwave heating as described above. Coburn discloses the following steps: drying at 135°C for 30 minutes, then cured by ramping at 2°C/min to 150°C for 30 minutes, ramping at 2°C/min to 300°C for 30 minutes, and                         
                            0.0
                            
                                
                                    3
                                
                                -
                            
                        
                    °C/s, which reads on the claimed limitation of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn further teaches, “processing conditions such as cure temperature and heating rate also impact the orientation, crystallinity and in turn, properties” (p. 478, third full paragraph), and discusses the effect of heating rate on film properties on pages 483-484. Coburn further teaches that CTE is related to molecular orientation (Abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the polyimide layer and the substrate are heated from about 25 degrees Celsius to the first temperature at a first rate of 0.01 degrees Celsius to 4 degrees Celsius per second, and wherein the polyimide layer and the substrate are heated from the first temperature to the second temperature at a second rate of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn discloses that the heating rate impacts the properties of the polymer film, including molecular orientation, which in turn affects the CTE. Therefore one of ordinary skill in the art would look to Coburn and choose an appropriate heating rate that would result in a final product having desired properties, such as a desired CTE.

Regarding claim 20, Hubbard does not expressly disclose (c) adjusting the variable frequency microwave energy to decrease the temperature of the polyimide layer and the substrate to a third temperature less than the second temperature, wherein the third temperature is 250 to 350 degrees Celsius, and wherein the temperature of the polyimide layer and the substrate is decreased from the second temperature to the third temperature at a third rate of 0.01 degrees Celsius to 4 degrees Celsius per second, and wherein the polyimide layer is maintained at the third temperature for a third period of time, and wherein (c) is performed within the microwave processing chamber under vacuum.
Coburn discloses Coburn discloses the following steps: drying at 135°C for 30 minutes, then cured by ramping at 2°C/min to 150°C for 30 minutes, ramping at 2°C/min to 300°C for 30 minutes, and ramping at 2°C/min to final cure temp for 1 hour (p. 476, last paragraph). Table 1 (p. 479) shows the final cure temperature ranging from 250°C to 400°C or 450°C depending on the polyimide. When the final cure temperature is 250°C, this indicates that the temperature has been decreased to 250°C from 300°C. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include adjusting the variable frequency microwave energy to decrease the temperature of the polyimide layer and the substrate to a third temperature less than the second temperature, wherein the third temperature is 250 to 350 degrees Celsius and wherein the polyimide layer is maintained at the third temperature for a third period of time. Coburn discloses, for a particular polyimide, and with regard to final cure temperature, “increasing the cure temperature in the region of the glass transition leads to a higher stress” (p. 482, second paragraph). Therefore, one of ordinary skill in the art would use this teaching from Coburn to choose a final cure temperature that would result in minimal stress as desired.
Coburn discloses ramping at 2°C/min to the final cure temperature, wherein the final cure temperature is lower than the previous cure temperature as described in the rejection of claim 11. A heating rate of 2°C/min is equal to                         
                            0.0
                            
                                
                                    3
                                
                                -
                            
                        
                    °C/s, which reads on the claimed limitation of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn further teaches, “processing conditions such as cure temperature and heating rate also impact the orientation, crystallinity and in turn, properties” (p. 478, third full paragraph), and discusses the effect of heating rate on film properties on pages 483-484. Coburn further teaches that CTE is related to molecular orientation (Abstract).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the temperature of the polyimide layer and the substrate is decreased from the second temperature to the third temperature at a third rate of 0.01 degrees Celsius to 4 degrees Celsius per second. Coburn discloses that the heating rate impacts the properties of the polymer film, including molecular orientation, which in turn affects the CTE. Therefore one of ordinary skill in the art would look to Coburn and choose an appropriate heating rate that would result in a final product having desired properties, such as a desired CTE.
Fathi discloses removing effluent during frequency sweeping and adjusting of the microwave power by creating a vacuum within the cavity [Col. 4, lines 17-38].
.

Response to Arguments
The declaration under 37 CFR 1.132 filed 12/21/2020 is insufficient to overcome the rejections of claims 1 – 13 and 15 – 20 based upon indefiniteness under 35 U.S.C. 112(b), claims 1 – 3, 7 – 8, 11 – 12, and 15 – 16 based upon US 5,879,756 to Fathi et al. applied under 35 U.S.C. 102, and claims 1 – 13 and 15 – 20 based upon US 5,879,756 to Fathi et al. in view of US 2014/0284821 to Hubbard applied under 35 U.S.C. 103, as set forth in the last Office action because: while the declaration includes opinion statements, such as “I believe that to accomplish this alignment, the solvent cannot be removed too fast, or the alignment cannot occur,” this does not provide any objective evidence or proof that would be sufficient to overcome the previously set-forth rejections. 
Additionally, the declaration recites, “Our claims require CTE lowering. Temperature ramping processes such as in Fathi would not lower CTE as effectively as does the claimed process.” However, the declarant has not provided any objective evidence or proof regarding this statement. Furthermore, the limitation regarding CTE lowering, recited as “... configured to lower the CTE ...” in the claims filed 12/21/2020 was not present in the claim set (filed 11/12/2020) on which the previously set-forth rejections are based.
The declaration also refers to the Hubbard reference on page 2 of the declaration, at item number 7. The declarant states, “the first temperature and time recited in our claims cannot be sufficient to cure the polymer, as curing is recited to occur with the second temperature and time. Thus, when Hubbard, US 201.4/0284821 completes curing with a process that the Office aligns with the claimed first temperature, that material cannot achieve the claim-required curing at the second temperature.” However, the present rejections do not include this interpretation of Hubbard. Therefore, this argument is moot.
12/21/2020 have been fully considered but they are not persuasive.
On page 6, Applicant states, “The Declaration further points out that the single curing step of Hubbard cannot be taken forward to the process of the claimed second temperature since it is already cured and cannot be cured in connection with the second temperature, as required by the claims.”
However, Hubbard has not been relied upon in this way in the present rejection. Therefore, this argument is moot.

On pages 6 – 7, Applicant argues against the 112(b) rejection regarding the reference to objects that are variable, and states, “[t]he polymer once chosen is not variable.”
However, claims 1, 16, and 19 also refer to “an adjacent layer of material,” and Applicant has not addressed this issue. The “adjacent layer of material” is recited in the limitation, “wherein (a) and (b) are configured to lower the CTE of the cured polymer layer to substantially match a CTE of an adjacent layer of material.” As described in the 112(b) rejection above, the “adjacent layer of material” is an object that is variable, and the determination of whether the CTE of the cured polymer layer substantially matches a CTE of an adjacent layer of material will depend on the material properties of the adjacent layer of material.

On pages 7 – 8, Applicant argues against the 112(b) rejection regarding the term “substantially” in the limitation, “substantially match.” 
However, since the CTE of a material is a numerical value, it is unclear what difference value between two CTEs of adjacent materials reads on ‘substantially matching.’ Please see the 112(b) rejection above for further clarification.

On page 8, Applicant states, ‘The Office objects to the recitation "wherein the variable frequency microwave energy is provided at a sweep rate effective to prevent the formation of standing waves." The Office asserts that the language is not sufficiently definite "since it does not particularly point out and distinctly claim the sweep rate that is required to prevent the formation of standing waves." The Office recites no legal or factual basis for the rejection.’


On pages 8 – 10, Applicant argues against the previously set-forth 102 rejections over Fathi. However, this argument is moot, because the 102 rejections have been withdrawn in view of Applicant’s amendments.

Applicant’s arguments, see pages 10 – 11, with respect to the rejection(s) of claim(s) 1 – 13 and 15 – 20 under 35 U.S.C. 103 have been fully considered. Applicant’s argument with regard to Hubbard’s teaching of a first temperature of 175°C and 200°C is persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Applicant’s amendments.
Applicant also argues that Hubbard teaches away from “the temperatures that hit 250°C.”
However, Hubbard does not teach away from temperatures that hit (or are above) 250°C. Rather, Hubbard indicates that temperatures above 250°C can be undesirable because these high temperatures can damage electronics associated with silicon wafers coated with polyimide dielectric films. In other words, Hubbard does not teach away from temperatures above 250°C for a reason that would indicate that curing / lowering CTE is only possible when temperatures are less than 250°C. Rather, Hubbard discloses that curing at temperatures of 350°C or 400°C is known in the prior art [0006], [0030], but that a lower temperature may be utilized if it is desirable to avoid damaging electronics that would be heated while the polyimide and substrate are heated.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073.  The examiner can normally be reached on M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.M.S./Examiner, Art Unit 3761       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761